Title: From George Washington to Edward Newenham, 5 September 1791
From: Washington, George
To: Newenham, Edward

 

Dear Sir,
Philadelphia, September 5th 1791.

I have the pleasure to acknowledge the receipt of your letters of the 31st of January, and 10 of March last, and to express my obligations to your flattering and friendly assurances of regard.
The interest which you are so good as to take in the welfare of the United States makes the communication of their prosperity to you, a most agreeable duty. You will learn with pleasure that events have justified the most sanguine expectations entertained of the influence of the general government on the political and social happiness of America.
Public credit established—Justice promptly and impartially administered—Industry encouraged and protected—Science progressing—Liberty, civil and religious, secured on the liberal basis of reason and virtue, are the rich rewards of the past exertions of our citizens, and the strong incentives to future patriotism.
The manufacture of maple sugar is in a very promising train, and, as the tree grows in several of the States, there is every reason to conclude that its cultivation will be prosecuted with success. Colonel Jeremiah Wadsworth is of Connecticut, and, at present, one of the Representatives of that State in Congress.
The multiplied cares of my public station do not permit me minutely to indulge the pleasures of private correspondence, and they oblige me to resort to the candor of my friends to excuse a brevity, which might appear abrupt, or a seeming inattention that nothing else could justify.
I shall realise with the most sensible satisfaction your purposed visit to our country, as it will afford me an opportunity personally to assure you of the great regard and esteem, with which I am, Dear Sir, Your most obedient Servant

G. Washington.

